Name: Commission Directive 93/45/EEC of 17 June 1993 concerning the manufacture of nectars without the addition of sugars or honey
 Type: Directive
 Subject Matter: food technology;  beverages and sugar;  animal product
 Date Published: 1993-07-01

 Avis juridique important|31993L0045Commission Directive 93/45/EEC of 17 June 1993 concerning the manufacture of nectars without the addition of sugars or honey Official Journal L 159 , 01/07/1993 P. 0133 - 0133 Finnish special edition: Chapter 13 Volume 24 P. 0079 Swedish special edition: Chapter 13 Volume 24 P. 0079 COMMISSION DIRECTIVE 93/45/EEC of 17 June 1993 concerning the manufacture of nectars without the addition of sugars or honeyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/726/EEC of 17 November 1975 on the approximation of the laws of the Member States concerning fruit juices and certain similar products (1), as last amended by Directive 89/394/EEC (2). and in particular Article 1 (7) (b) thereof, which provides that in the case of certain fruits whose juice has a high natural sugar content, nectar may be produced from them without the addition of sugars, Whereas the fruits listed in points II and III of the Annex to Directive 75/726/EEC, and apricots, can have a naturally high sugar content and thus fall into the category in question; Whereas, therefore, when the conditions are met, it is appropriate to authorize the production of nectars without the addition of sugars or honey; Whereas, in view of the scope and effects of the action envisaged, the Community measures laid down by this Directive are not only necessary but also indispensable to the achievement of the objectives set; whereas these objectives cannot be achieved by the Member States individually; whereas, moreover, such Community level objectives are already set out in Directive 75/726/EEC; Whereas the list laid down by this Directive is in accordance with the opinion of the Standing Committee for Foodstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 The fruits set out in points II and III of the Annex to Directive 75/726/EEC, and apricots, can be used, individually or mixed together, to manufacture nectars without the addition of sugars or honey where their naturally high sugar content so warrants. Article 2 1. Member States shall take the necessary legislative, regulatory and administrative measures to comply with this Directive no later than 31 December 1993. They shall forthwith inform the Commission thereof. 2. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 17 June 1993. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 311, 1. 12. 1975, p. 40. (2) OJ No L 186, 30. 6. 1989, p. 14.